Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which coating layer is being limited, rendering the claim indefinite.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what element is more than 70%, rendering the claim indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BIC (WO 2018/184723).
BIC discloses the claimed razor (fig 3) with the claimed adhesion promoting layer (para 16), hard coating of the claim components (para 28 &34) of the claimed thickness (para 27 and 31).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siozios et al (US 2017/0136641).
Siozios et al discloses the claimed razor (fig 2, 16) with the claimed adhesion promoting layer , hard coating of the claim components of the claimed thickness (085, claims 1-20).

Claims 1,3,7,10,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner (WO 9217323).
BIC discloses the claimed razor with the claimed adhesion promoting layer (para 16), hard coating of the claim components of the claimed thickness (claims 1,10,16 & fig 1).

Claims 1-3,7,11-12,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner(EP 0850126).
BIC discloses the claimed razor with the claimed adhesion promoting layer (para 16), hard coating of the claim components of the claimed thickness (claims 1-9, fig 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784